Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Louis J. Brothers, President, Secretary and Treasurer of Valley Forge Composite Technologies, Inc. (the “Company”), hereby certify to my knowledge that: (1) The Company’squarterly report on Form 10-Q for theperiod endedMarch 31, 2008(the “Form 10-Q”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. (Registrant) Date:May 15, 2008 By: /s/Louis J. Brothers Louis J. Brothers President, Secretary and Treasurer (PrincipalExecutive Officer)
